[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-10185                  JANUARY 30, 2006
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                     D. C. Docket No. 02-00599-CR-B-W

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                    versus

RANDALL BEVELLE,

                                                         Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                              (January 30, 2006)

Before BLACK, CARNES and PRYOR, Circuit Judges

PER CURIAM:

     Theresa A. Terrebonne, appointed counsel for Randall Bevelle in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bevelle’s conviction and

sentence is AFFIRMED.




                                          2